            Case 16-12190       Doc 41       Filed 07/30/19 Entered 07/30/19 07:35:14                    Desc Main
                                                Document Page 1 of 1


                                IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
In re: Brent C Norway                                           )       Case no. 16-12190
       Diane Norway                                             )
                                                                        Chapter 13
                                                                )
                                              Debtors
                                                                )       Judge: A. Benjamin Goldgar
                                                                )
                             NOTICE OF MOTION AND CERTIFICATE OF SERVICE

        Brent C Norway                        David Cutler                                  Capital One Auto Finance
        Diane Norway                          4131 Main St                                  a division of Capital One, N.A.
        1066 Walker Ct                        Skokie,IL 60076                               P.O. Box 201347
        Antioch, IL 60002                                                                   Arlington, TX 76006


    Please take notice that on Friday, August 30, 2019 at 10:00 am, a representative of this office shall appear before the
    Honorable Judge A. Benjamin Goldgar at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL 60085
    and present the motion set forth below.

    I certify that this office caused a copy of this notice to be delivered to the above listed debtors and creditor by depositing
    it in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
    system on Tuesday, July 30, 2019.
                                                                              /s/ Scott Burknap

                                                                            For: Glenn Stearns, Trustee



                                              OBJECTION TO CLAIM # 7

Now comes Glenn Stearns, Chapter 13 Trustee, and requests an order reducing the amount of claim # 7, and in support
thereof, states the following:

   1.      On April 11, 2016 the Debtors filed a petition under Chapter 13.
   2.      A claim was filed for the debt owed to CAPITAL ONE AUTO FINANCE on May 06, 2016 (# 7 on PACER) in the
           amount of $7,713.41.
   3.      CAPITAL ONE AUTO FINANCE notified the Trustee on 6/5/2019 to cease disbursements on this claim.

WHEREFORE, the Trustee prays that said claim of CAPITAL ONE AUTO FINANCE be reduced to the amount paid to
date, be reduced further if additional funds are returned by CAPITAL ONE AUTO FINANCE, and for such other relief as
this court deems proper.
                                                                      Respectfully Submitted;


                                                                        /s/ Glenn Stearns
Glenn Stearns, Chapter 13 Trustee                                       For: Glenn Stearns, Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
Ph: (630) 981-3888
